DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art Reference:
Schaefer		US 6,368,319 B1

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “14” on figure 6 and “108” on figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 4-6 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer (US 6,368,319 B1).

Regarding claim 1, Schaefer discloses a quick-disconnect fastener assembly (abstract) comprising: 
a mating part (18) comprising: 
a hardware portion (10); and 
a fastener portion (14) extending opposite the hardware portion (10) and having a cylindrical shank (14) extending along a longitudinal direction, the shank (14) having a retention feature (22); and
a fastener disc (24) with a central opening (32) having an inner contact surface (fig. 1), wherein the fastener disc (24) is pushed onto the shank (14) and retained in a locked position when the inner contact surface (fig. 1) engages the retention feature (22) on the shank (14), and
wherein the fastener disc (24) is disconnected from the mating part (18) by rotation of the disc (24) thereby releasing the inner contact surface (fig. 1) from the retention feature (22).

Regarding claim 2, Schaefer discloses the quick-disconnect fastener assembly of claim 1, wherein the fastener disc (24) is turned generally an eighth-turn to the release position.

Regarding claim 3, Schaefer discloses the quick-disconnect fastener assembly of claim 1, wherein the retention feature (22) comprises at least one groove (26), wherein the fastener disc (24) is in retained on the shank (14) of the mating part (18) in the locked position when the inner contact surface (fig. 1) engages the groove (26).

Regarding claim 7, Schaefer discloses the quick-disconnect fastener assembly of claim 1, wherein the hardware portion (10) of the mating part (18) comprises at least one of a hook (fig. 1) or fastener head (fig. 1).

Regarding claim 8, Schaefer discloses a fastener assembly (abstract) comprising:
a cylindrical shank (14) with at least one groove (26) formed therein; and
a fastener disc (24) with a central opening (32) having an inner contact surface (fig. 1),
wherein the fastener disc (24) is retained on the shank (14) in a locked position when the inner contact surface (fig. 1) engages the groove (26); and
wherein the fastener disc (24) is rotated to a release position to release the inner contact surface (fig. 1) from the groove (26).

Regarding claim 9, Schaefer discloses the fastener assembly of claim 8, wherein the fastener disc (24) is turned generally an eighth-turn to the release position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd